ORDER

PER CURIAM:
AND NOW, this 31st day of August, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 25, 1995, it is hereby
ORDERED that ROBERT G. WEISGER-BER, be and he is SUSPENDED from the Bar of this Commonwealth for a period of Three (3) years, retroactive to September 27, 1993, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.